Case 3:18-cv-05275-RBL Document 144-6 Filed 06/26/20 Page 1 of 5




                    Exhibit 2
DocuS gn Enve ope ID: E954F939-7F48-4D8F-882A-CC87E898E053
                     Case 3:18-cv-05275-RBL Document 144-6 Filed 06/26/20 Page 2 of 5



                                                                        The Honorable Ronald B. Leighton
        1

        2

        3

        4

        5                                 UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
        6                                          AT TACOMA
        7

        8
              CHERYL KATER and SUZIE KELLY,                        No. 3:15-cv-00612-RBL
        9
              individually and on behalf of all others similarly
      10      situated,
      11
                                       Plaintiffs,
      12
                      v.
      13
              CHURCHILL DOWNS INCORPORATED, a
      14      Kentucky corporation, and BIG FISH GAMES,
              INC., a Washington corporation.
      15

      16                               Defendants.

      17      MANASA THIMMEGOWDA, individually and                 No. 19-cv-00199-RBL
              on behalf of all others similarly situated,
      18
                                       Plaintiff,
      19

      20              v.

      21      BIG FISH GAMES, INC., a Washington
              corporation; ARISTOCRAT TECHNOLOGIES,
      22      INC., a Nevada corporation; ARISTOCRAT
              LEISURE LIMITED, an Australian corporation;
      23      and CHURCHILL DOWNS INCORPORATED, a
              Kentucky corporation,
      24

      25                               Defendants.
      26

      27

                                                                         T OUSLEY B RAIN S TEPHENS PLLC
              DECLARATION OF JILL INTERRANTE                  1              1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
DocuS gn Enve ope ID: E954F939-7F48-4D8F-882A-CC87E898E053
                     Case 3:18-cv-05275-RBL Document 144-6 Filed 06/26/20 Page 3 of 5




        1                                DECLARATION OF JILL INTERRANTE

        2   I, Jill Interrante, pursuant to 28 U.S.C. § 1746, declare as follows:

        3            1.      In January 2020, I wrote a letter to the Washington Legislature describing how the

        4   social casino company, Big Fish Games, destroyed my life.

        5            2.      Every statement in my letter is based on my personal knowledge and is truthful

        6   and accurate to the best of my recollection. If called upon to testify as to any of my statements, I

        7   could and would competently do so.

        8

        9            I declare under penalty of perjury that the foregoing is true and correct.

      10
                                                                      Perry                   Michigan
                                       14
      11             Executed on this _______ day of February at _______________ _____________.

      12

      13                                               ____________________________
      14                                               JILL INTERRANTE

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

                                                                              T OUSLEY B RAIN S TEPHENS PLLC
              DECLARATION OF JILL INTERRANTE                   2                  1700 Seventh Avenue, Suite 2200
                                                                                   Seattle, Washington 98101-4416
                                                                               Tel: 206.682.5600 • Fax: 206.682.2992
        Case 3:18-cv-05275-RBL Document 144-6 Filed 06/26/20 Page 4 of 5



House Civil Rights & Judiciary Committee
Senate Labor and Commerce Committee
Washington State Legislature
Washington State Capitol Building and Campus
416 Sid Snyder Avenue SW
Olympia, Washington 98504

To whom it may concern:

My name is Jill Interrante. I’m writing this letter because the social casino company, Big Fish Games,
destroyed my life. That is not an exaggeration. For more than seven years I had a gambling addiction
to Big Fish Casino. In that time:

   •   I spent at least $200,000 playing Big Fish Casino. Even though I asked for help over and
       over and over again, Big Fish’s response was always the same. They just gave me more chips,
       which furthered my addiction.

   •   I was one of Big Fish’s lab rats. Because I lived in Washington, Big Fish asked me to
       participate in two research experiments at their headquarters in Seattle. When I look back on
       it now, I realize that Big Fish’s goal for these experiments was horrible. They were figuring
       out new ways to prey on people, like me, who were addicted to their social casino apps.

   •   Big Fish drove me to attempt suicide.

The story I’m about to tell is not unique. There are many, many people who have been ruined by Big
Fish. I only hope that by sharing my full experience, people with the power to stop Big Fish, and
other social casinos like it, will do something.

Here’s my story.

I started playing Big Fish Casino around eight years ago, as my marriage was ending. I was very sad
and alone, and the app gave me an escape. It was casino gambling mixed with a social atmosphere. I
could talk to people and they couldn’t see me crying on the inside.

But the price was steep. It got to the point where I wasn’t able to play for more than 15-20 minutes
a day without buying more chips. I would buy $100 of Big Fish Casino chips and then lose them
within minutes. So if I wanted to have any social life that I knew of, and was used to, I had to buy
more. This continued everyday, all day. No matter what I spent, I was unable to hang on
to anything. And without buying more chips, I was cut off from my entire social environment. It
was cruel.

So I became desperate to keep spinning and to keep the only friends I had. I would buy more. And
more. And more.

It got to the point where I wouldn’t even buy food for myself. Instead, I would spend the money on
Big Fish Casino. Just so I could keep spinning.
        Case 3:18-cv-05275-RBL Document 144-6 Filed 06/26/20 Page 5 of 5



I would beg Big Fish Casino for free chips. But there were times when they wouldn’t get back to me
for 48 hours or more. That would be 48 hours of no chips and no socializing. That’s a very long
time. When you take someone who is isolated, create a fake world for them to go and feel social
interaction, and then make them have to spend money just to not be alone, it is so very wrong.

No person should be alone like I was. This kind of app enables it. Promotes it. Makes you pay so
much for it. It will take everything from you. Even your dignity.

Big Fish made me so lonely, and treated me so badly, that during one very deep dark part
almost 2 years ago, Big Fish made me feel like I had nothing else to live for. It made me feel
like Iwasn’t worth anything as a human being. Like I was garbage. I was in Seattle by myself. I had
no real friends. The only contact I had with people were with people who played Big Fish Casino.
All I did was work and play Big Fish. It was an extremely sad life.

So on a night around the 4th of July, I left a note for my landlord, a note for my ex-husband, and a
note for my son and daughters. I then sent my son a goodbye email and took an overdose of pain
medication. Thirty pills or more.

I obviously did not die. I woke up very sick and vomiting. The only reason anyone ever knew what
happened was because I sent that email to my son. He wouldn’t let me live alone anymore after
that. So I left Washington and my job of 33 years, and I moved with him to Michigan.

But I was still addicted to Big Fish Casino. I was ashamed that I was, but I couldn’t stop. I would
email Big Fish for help. I would tell them my complaints and my concerns over and over
again, like I had for years. But all they ever did was give me more chips, depending on how
much money I had spent that day. And those chips just accumulated into more losing spins.

I’ve now finally quit Big Fish Casino after playing it for nearly eight years. Overall, I spent hundreds
of thousands of dollars. It left me in financial ruins. I could lose my home. And the saddest part is
my children almost lost their mother. Saving a life should be more important than Big Fish Casino.

My story did not happen by accident. These kind of apps prey on people like me. People who are
lonely, self-conscious, and have low self-esteem. People who can end up feeling worthless.

I know they prey on people like me because I’ve witnessed their research experiments
firsthand. Right after I moved to Washington, Big Fish contacted me and asked me to come to their
headquarters to participate in a study. This happened twice. They put me in a room, alone, and
watched me play Big Fish Casino. They asked me many questions and recorded me as I played. In
return, they gave me a gift card.

Looking back on it now, I realize that I was a lab rat for the very research that helped Big
Fish ruin my life. It is not ok. These social casino apps are dangerous. They should be stopped.
I wouldn’t wish the loneliness they made me feel on my worst enemy. It is that
devastating. It honestly needs to be stopped.

                                        Thank you for your time.

                                        Jill Interrante
